Citation Nr: 0511127	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for total abdominal 
hysterectomy.

2.  Entitlement to an increased rating for fibrocystic breast 
disease, currently evaluated as zero percent disabling.

3.  Entitlement to an increased rating for residuals, right 
ovarian cyst, currently zero percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from September 
1979 to September 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2004, the Board remanded this case for a 
Board hearing.  Such a hearing was conducted by 
videoconference in January 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part. 


REMAND

The veteran is claiming entitlement to service connection for 
a hysterectomy and increased ratings for her service-
connected breast disability and ovary disability.  At her 
January 2005 Board videoconference hearing, the veteran 
claimed that she believed her hysterectomy was due to the 
various gynecological problems she suffered in service, 
including her service-connected ovary disability.  The 
veteran also claimed that the breast surgeries she underwent 
in service disfigured her left breast/left nipple.  The 
veteran's husband essentially testified to the same.  

Unfortunately, the March 2003 VA examination report is 
inadequate for rating purposes.  The examiner states that he 
cannot say if the ovaries were the cause of the hysterectomy 
since the ovaries are still present.  The examiner provides 
no rationale for this opinion.  The examiner also does not 
address the current extent and severity of the veteran's 
ovary disability or provide any information on the residuals 
of the veteran's in-service breast surgery, including whether 
there is any significant alteration of size or form of the 
breast as a result of the surgery.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements for 
the veteran to undergo an examination (if 
possible, by a different examiner than 
the one who conducted the March 2003 
examination) to ascertain the current 
extent and severity of disability due to 
her service-connected fibrocystic breast 
disease (to include residuals from the 
breast surgery performed in service) and 
her service-connected right ovarian cyst.  
It is imperative that the veteran's 
claims file be made available to the 
examiner and be reviewed by the examiner.  
All clinical and special test findings 
should be clearly reported to allow for 
application of the appropriate rating 
criteria.  The examiner should clearly 
report any findings of scars, 
disfigurement, etc. with regard to 
residuals of surgery for fibrocystic 
breast disease. 

2.  The RO should schedule the veteran 
for an examination by an appropriate VA 
specialist (if possible, a different 
examiner than the one who conducted the 
March 2003 examination) for the purpose 
of ascertaining the medical reason for 
the veteran's post-service hysterectomy; 
specifically whether the hysterectomy was 
the due to the veteran's service-
connected ovarian cyst or any other 
gynecological condition shown in her 
service medical records.  The claims file 
must be made available to the examiner 
and reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated special testing.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the veteran's post-
service hysterectomy was the result of 
any gynecological disorder shown in 
service, including her service-connected 
ovarian cyst.  A detailed rationale for 
all opinions expressed is required.  

3.  Upon receipt of the examination 
reports, the RO should carefully review 
the reports to ensure that all actions 
outlined in the above paragraphs 1 and 2 
have been accomplished.  If not, the RO 
should return the reports to the medical 
examiner(s) for full compliance. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  In 
reviewing the fibrocystic breast disease 
issue, the RO should consider whether 
there is a basis for rating any scars.  
The veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



